Title: General Orders, 7 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters Valley-Forge June 7th 1778.
                        Parole Roxbury— C. Signs Rutland Richmond.
                        
                    
                    The Court-Martial whereof Coll Chambers is President is dissolved, and another ordered to sit tomorrow at the usual Place to try all  persons that shall be brought before them—Coll Livingston will Preside—Each Brigade will give a Captain for the Court. A General Court-Martial to sit tomorrow at nine ôClock at the Gulph-Mill to try all such Persons as shall be brought before them—Lieutt Coll Smith will Preside—Four Captains and eight Subalterns from Colonel Jackson’s detachment to attend as Members.
                    The Court of Enquiry whereof Coll Johnson was President May 29th 1778—report as follows—The Court duly considering the Charge exhibited against Lieutt Coll Park and his Defence are of Opinion that he is guilty of having been absent from Camp without leave, but that he is not guilty of Negligence of Duty whilst in Camp. The Court taking into consideration the peculiar Circumstances attending Lieutt Coll Park’s absence and the punishment he has already endured in consequence of his Arrest & Suspension from duty, beg leave to recommend him to His Excellency as worthy of Acquittal.
                    The General restores Lieut. Coll Park to his Command.
                    The Honorable the Congress have been pleased to come to the following Resolutions respecting the Establishment of the Army.
                    In Congress May 27th 1778.
                    1st Infantry.
                    Resolved that each Battalion of Infantry shall consist of nine Companies one of which shall be of Light-Infantry.
                    The Light Infantry to be kept compleat by Drafts from the Battalion and organized during the Campaign into Corps of Light Infantry—That the Battalion of Infantry consist of 
                            
                                
                                Pay pr Mo. Dollrs
                                
                            
                            
                                Commissioned
                                
                                
                            
                            
                                1 Coll & Captain
                                75
                                
                            
                            
                                1 Lieut. Coll & Captn
                                60.
                                
                            
                            
                                1 Major
                                50.
                                
                            
                            
                                6 Captains each
                                40.
                                
                            
                            
                                1 Captn Lieutt
                                       26. 2 3.
                                
                            
                            
                                8 Lieutts each
                                       26. 2 3.
                                
                            
                            
                                9 Ensigns each
                                20.
                                
                            
                            
                                1 Serjt Major
                                10.
                                
                            
                            
                                1 Quartr Mr Serjt
                                10.
                                
                            
                            
                                27 Serjeants each
                                10.
                                
                            
                            
                                1 Drum Major
                                   9.
                                
                            
                            
                                Pay-Master
                                20.
                                To be taken from the line.
                            
                            
                                Adjutant
                                13.
                                In addition to their Pay as Officers in the Line.
                            
                            
                                Quarter Mast.
                                13
                                
                            
                            
                                1 Surgeon
                                           60 Dollrs
                                
                            
                            
                                1 Surgeon’s Mate
                                40
                                
                            
                            
                            
                                1 Fife Majr
                                  9
                                
                            
                            
                                18 Drums & Fifes each
                                               7 1 3rds
                                
                            
                            
                                27 Corporals each
                                         7 1 3.
                                
                            
                            
                                477 Privates each
                                          6 2 3.
                                
                            
                        
                    Each of the Field Officers to command a Company—The Lieutt of the Coll’s Compy to have the Rank of Captn Lieutt.
                    2nd Artillery.
                    
                        That a Battalion of Artillery consist of
                        
                            
                            Pay pr Mo. Dollrs
                            
                        
                        
                            Commissioned
                            
                            
                        
                        
                            1 Colonel
                            100
                            
                        
                        
                            1 Lieutt Coll
                              75.
                            
                        
                        
                            1 Major
                                   62 1 3.
                            
                        
                        
                            12 Captns each
                            50.
                            
                        
                        
                            12 Captn Lieutts each
                                   33. 1 3.
                            
                        
                        
                            12 1st Lieutts each
                                   33 1 3.
                            
                        
                        
                            36 2nd Lieutts each
                                   33 1 3.
                            
                        
                        
                            Pay-Mastr
                            25.
                            To be taken from the line.
                        
                        
                            Adjt
                            16.
                            In addition to their pay asOfficers in the line.
                        
                        
                            Qr Mastr
                            16.
                            
                        
                        
                            1 Surgeon
                            75  
                            
                        
                        
                            1 Surgeon’s Mate
                            50  
                            
                        
                        
                            1 Serjeant Majr
                                            11 23 90ths
                            
                        
                        
                            1 Qr Mr Serjt
                                            11 23/90ths
                            
                        
                        
                            1 Fife Majr
                                       10. 38.90.
                            
                        
                        
                            1 Drum Majr
                                        10. 38.90.
                            
                        
                        
                            72 Serjts each
                            10.
                            
                        
                        
                            72 Bombardiers each
                              9
                            
                        
                        
                            72 Corporals each
                              9
                            
                        
                        
                            72 Gunners each
                                       8 2 3.
                            
                        
                        
                            24 Drums & Fifes each
                                      8 2 3.
                            
                        
                        
                            336 Matrosses each
                                     8 1 3
                            
                        
                        
                            
                            3rd Cavalry.
                            
                        
                    
                    
                        That a Battalion of Cavalry consist of
                        
                            
                            Pay pr Mo. Dollrs
                            
                        
                        
                            Commissioned
                            
                            
                        
                        
                            1 Coll
                                   93 3 4.
                            
                        
                        
                            1 Lieutt Coll
                            75.
                            
                        
                        
                            1 Major
                            60.
                            
                        
                        
                            6 Captns each
                            50.
                            
                        
                        
                            12 Lieutts each
                                   33 1 3.
                            
                        
                        
                            6 Cornets each
                                   26 2 3.
                            
                        
                        
                            1 Riding Mastr
                                   33 1 3.
                            
                        
                        
                        
                            Pay Mastr
                            25.
                            To be taken from the line.
                        
                        
                            Adjt
                            15.
                            In addition to their pay as Offrs in the line.
                        
                        
                            Qr Mr
                            15
                            
                        
                        
                            1 Surgeon
                            60.
                            
                        
                        
                            1 Surgeon’s Mate
                            40.
                            
                        
                        
                            1 Sadler
                            10.
                            
                        
                        
                            1 Trumpet Majr
                            11.
                            
                        
                        
                            6 Farriers each
                            10.
                            
                        
                        
                            6 Qr Mr Serjts each
                            15.
                            
                        
                        
                            6 Trumpeters each
                            10.
                            
                        
                        
                            12 Serjeants each
                            15.
                            
                        
                        
                            30 Corporals each
                            10.
                            
                        
                        
                            324 Dragoons each
                                8 1 3
                            
                        
                        
                            
                            4th Provost.
                            
                        
                    
                    
                        Resolved that a Provost be establish’d to consist of
                        
                            
                            Pay pr Mo. Dollrs
                        
                        
                            1 Captn of Provosts
                            50
                        
                        
                            4 Lieutts each
                                   33 1 3.
                        
                        
                            1 Clerk
                                   33 1 3.
                        
                        
                            1 Qr Mr Serjeant
                            15.
                        
                        
                            2 Trumpeters each
                            10.
                        
                        
                            2 Serjeants each
                            15
                        
                        
                            5 Corpls each
                            10.
                        
                        
                            43 Provosts or Privates each
                                    8 1 3.
                        
                        
                            4 Executioners each
                            10.
                        
                    
                    This Corps to be mounted on horseback and arm’d and accoutred as Light-Dragoons.
                    Resolved, That in the Engineering Department three Companies be established each to consist of
                    
                        
                            
                            Pay pr Mo. Dollrs
                        
                        
                            1 Captain
                            50
                        
                        
                            3 Lieutenants each
                                   33 1 3
                        
                        
                            4 Serjeants each
                            10
                        
                        
                            4 Corporals each
                               9
                        
                        
                            60 Privates each
                                   8 1 3
                        
                    
                    These Companies to be instructed in the Fabrication of Field-Works as far as it relates to the manual and mechanical Part.
                    Their business shall be to instruct fatigue parties to do their duty with Celerity and Exactness; to repair Injuries done to the works by the Enemy’s fire and to prosecute Works in the Face of it.
                    The Commissioned Officers to be skilled in the necessary branches of the Mathematicks; The Non Commissioned Officers to write a good hand.
                    
                    Resolved, That the Adjutant and Quarter Master of a Regiment be nominated by the Field Officers out of the Subalterns and presented to the Commander in Chief or the Commander in a separate Department for Approbation; and that being approved of, they shall receive from him a Warrant agreeable to such Nomination.
                    That the Pay-Master of a Regiment be chosen by the Officers of the Regiment out of the Captains or Subalterns and appointed by Warrant as above; The Officers are to risque their Pay in his hands.
                    The Pay-Masters are to have the Charge of the Cloathing and to distribute the same.
                    Resolved, That the Brigade Majors be appointed as heretofore by the Commander in Chief or Commander in a separate department out of the Captains of the Brigade to which he shall be appointed.
                    That the Brigade Quarter Master be appointed by the Quarter Master General out of the Captains or Subalterns in the Brigade to which he shall be appointed.
                    Resolved, That two Aids-de-Camp be allowed to each Major General, who shall for the future appoint them out of the Captains or Subalterns.
                    Resolved, That in addition to their Pay as Officers in the line there be allowed to
                    
                        
                            An Aide de-Camp
                            24 Dollars—pr Mo.
                        
                        
                            Brigade Major
                            24
                        
                        
                            Brigade Qr Mr
                            15
                        
                    
                    Resolved, That when any of the Staff Officers appointed from the line, are promoted above the ranks in the line out of which they are respectively appointable, their Staff Appointments shall be thereupon vacated.
                    The present Aids-de-Camp and Brigade Majors to receive their present Pay and Rations.
                    Resolved that, Aids-de-Camp, Brigade Majors and Brigade Quarter Masters heretofore appointed from the line shall hold their present Ranks and be admissible into the line again in the same rank they held when taken from the line; provided that no Aid, Brigade Major or Quarter Master shall have the Command of any Officers who commanded him while in the Line.
                    Resolved, That whenever the Adjutant General shall be appointed from the Line he may continue to hold his rank and Commission in the Line.
                    Resolved, That when supe[r]numerary Lieutenants are continued under this Arrangement of the Battalions who are to do the duty of Ensigns they shall be intitled to hold their rank and to receive the Pay such rank intitled them to receive.
                    Resolved, that no more Colonels be appointed in the Infantry, but  where any such Commission is or shall become vacant, the Battalion shall be commanded by a Lieutenant Colonel, who shall be allowed the same Pay as is now granted to a Colonel of Infantry and shall rise in Promotion from that to the Rank of Brigadier, and such Battalion shall have only two Field Officers (viz.)—a Lieutenant Colonel and Major but it shall have an additional Captain.
                    29th May 1778.
                    Resolved, That no Persons hereafter appointed upon the Civil Staff of the Army shall hold or be entitled to any Rank in the Army by Virtue of such Staff Appointment.
                    2nd June 1778.
                    Resolved, That the Officers herein after mentioned be entitled to draw one ration a day and no more; that where they shall not draw such ration, they shall not be allowed any Compensation in lieu thereof; And to the end that they may be enabled to live in a manner becoming their Stations.
                    Resolved, That the following sums be paid to them Monthly for their subsistence (viz.).
                    
                        
                            To every Colonel
                            50 Dollars pr Mo.
                        
                        
                            To every Lieut. Coll
                            40.
                        
                        
                            To every Major
                            30.
                        
                        
                            To every Captain
                            20.
                        
                        
                            To every Lieut. & Ensn
                            10.
                        
                        
                            To Every Regl Surgeon
                            30.
                        
                        
                            To every Regl Surgns Mate
                            10.
                        
                        
                            To every Chaplain of a Brigade
                            50.
                        
                    
                    Resolved, That Subsistence Money be allowed to Officers and others on the Staff in lieu of extra rations and that henceforward none of them be allowed to draw more than one ration a day.
                    Ordered, That the Committee of Arrangement be directed to report to Congress as soon as possible such an allowance as they shall think adequate to the station of the respective Officers and Persons employ’d on the Staff.
                    
                        Extract from the MinutesCh. Thomson Secretary
                    
                    
                        All Officers will be careful to make themselves well acquainted with the Establishment and govern themselves accordingly.
                        The Commissaries will be particularly observant of what relates to their department with respect to rations and subsistence money.
                        ’Till the Regiments shall be arranged agreeable to this Establishment the Nomination of Regimental Staff Officers according to the Mode here pointed out is to be suspended.
                    
                 